DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 12 and 14 have been cancelled.  Claims 19-22 are newly added.  Claims 1-11, 13, and 15-22 are pending examination.

Allowable Subject Matter

Claims 1-11, 13, 15-20 and 22 would be allowable if rewritten or amended to overcome the rejection(s) of claims 1 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art pertain to the restricting member and how the member is configured to restrict the planetary roller from moving both forward and rearward movement relative to the housing when contact occurs betwixt the sun and ring member and additionally when there is no contact or only intermittent contact. 

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the reference used in the prior Non-Final Action, Ikuta, (US 2012/0160535).  While Ikuta utilizes a biasing member to restrict the movement of the planetary roller in the front-rear direction, it does not perform this function in all three of the friction related scenarios (frictional contact, no contact, and partial contact between the sun and ring member).

Claim Objections

Claim 21 is objected to because of the following informalities: The phrase “the spindle has an initial portion” does not make sense based on the context of the device.  The Examiner believes the term was intended to read “the spindle has an initial position”, as this initial position is referenced several lines later.   Appropriate correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, 22, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the restricting member is configured to restrict the planetary roller from moving both forward and rearward relative to the housing both when the planetary roller is in frictional contact with the sun member and the ring member and when the planetary roller is not in contact with the sun member and the ring member or is in insufficient contact with the sun member and the ring member to transmit the power from the motor to the spindle via the sun member, the planetary roller and the ring member.”
“the restricting member …  both when the planetary roller is in frictional contact with the sun member and the ring member and when the planetary roller is not in contact with the sun member and the ring member”,
“the restricting member … when the planetary roller is in frictional contact with the sun member and the ring member or is in insufficient contact with the sun member and the ring member to transmit the power…”,
“the restricting member … is in insufficient contact with the sun member and the ring member to transmit the power…”
In the interest of compact prosecution, the Examiner will interpret this limitation in a manner that best fits the reference being used to reject the claim.

Regarding claim 21, the limitation “when the spindle is in the initial position” lacks antecedent basis.  Please see the claim objection above as to the cause of this issue.  In the interest of compact prosecution, the above refenced claim objection will be interpreted as the “initial position”.

Regarding claim 22, the limitation “the restricting member is configured to restrict the planetary roller from moving both forward and rearward relative to the housing both when the planetary roller is in frictional contact with the sun member and the ring member and when the planetary roller is not in contact with the sun member and the ring member or is in contact with only one of the sun member and the ring member” renders the claim indefinite, as the use of the terms “both”, “and” as well as “or” render the conditions of limitation satisfaction indecipherable.  Simply put, the claim can be read in several ways, each having a different meaning;
“the restricting member …  both when the planetary roller is in frictional contact with the sun member and the ring member and when the planetary roller is not in contact with the sun member and the ring member”,
“the restricting member … when the planetary roller is in frictional contact with the sun member and the ring member or is in contact with only one of the sun member and the ring member”,
“the restricting member … is in contact with only one of the sun member and the ring member”
In the interest of compact prosecution, the Examiner will interpret this limitation in a manner that best fits the reference being used to reject the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta, (US 2012/0160535).

Regarding claim 21, Ikuta discloses: A work tool (Fig. 1, screwdriver 101) configured to rotationally drive a tool accessory, the work tool comprising: 

a housing (Fig. 1, body 103);  

a spindle (Fig. 1, spindle 117) supported by the housing so as to be movable along a specified driving axis and rotatable around the driving axis ([0038] “As shown in FIG. 3, the spindle 117 is mounted to the gear housing 107 via a bearing 121 such that it can move in its longitudinal direction with respect to the gear housing 107 and can rotate around its axis.”), the driving axis  extending in a front-rear direction of the work tool (see Examiner Illustration 1), the spindle having a front end portion configured such that the tool accessory can be removably attached thereto ([0038], “the spindle 117 detachably holds the driver bit 119.”); 

    PNG
    media_image1.png
    278
    786
    media_image1.png
    Greyscale

Examiner Illustration 1
a motor (Fig. 1, motor 111) housed in the housing; 

a power-transmitting mechanism (Figs. 1-5, the power transmitting mechanism 131) housed in the housing and including a sun member ([0040] “The fixed hub 133 corresponds to a sun member”), a ring member ([0040], “The driving gear 135 corresponds to an outer ring member”), a carrier member ([0040], “The roller holding member 139 corresponds to a carrier of the planetary gear speed reducing mechanism”) and a planetary roller (Figs. 2-5, columnar rollers 137), the sun member, the ring member and the carrier member being coaxial with the driving axis ([0042], “The fixed hub 133, the driving gear 135, the roller holding member 139 and the spindle 117 are coaxially disposed.”), the planetary roller being rotatably retained by the carrier member ([0040], “The roller holding member 139 corresponds to a carrier of the planetary gear speed reducing mechanism, and holds the rollers 137 such that the rollers can rotate.”); and

a restricting member (Figs. 2-5, compression coil spring 149 – the Examiner would note that the term “restricting member” in the current application is defined by a biasing spring, 49.  As such, the coil spring 149 of the current application performs the same function in the same manner and thereby meets the limitations of the claim) configured to restrict the planetary roller from moving both forward and rearward in the front-rear direction relative to the housing  ( “[0046] A biasing member in the form of the compression coil spring 149 which serves to release frictional contact is disposed between the roller holding member 139 and the bearing 141 for receiving the rear end of the spindle 117, and the roller holding member 139, the driving gear 135 and the spindle 117 are constantly biased forward by the compression coil spring 149. Therefore, when the driver bit 119 is not pressed against the workpiece, the roller holding member 139, the driving gear 135 and the spindle 117 are placed in a forward position and the distance between the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135 is increased. In this state, the rollers 137 held by the roller holding member 139 are no longer pressed against the tapered surface 146 of the fixed hub 133 or the tapered surface 147 of the driving gear 135, so that frictional force is not caused.”, further described in [0049], “when the rollers 137 are separated from the tapered surfaces 146, 147 (the rollers 137 are not pressed against the tapered surfaces 146, 147) by the biasing force of the compression coil spring 149,”), wherein: 

the sun member  ([0040] “The fixed hub 133 corresponds to a sun member”) has a first tapered surface ([0045], the tapered surface 146 of the fixed hub 133) and the ring member ([0040], “The driving gear 135 corresponds to an outer ring member”) has a second tapered surface ([0045], the tapered surface 147 of the driving gear 135), the first tapered surface and the second tapered surface being inclined relative to the driving axis ([0044], “The outer circumferential surface of the fixed hub 133 and the inner circumferential surface of the barrel part 135a of the driving gear 135 are formed as tapered surfaces (conical surfaces) 146, 147 which are inclined at a predetermined angle with respect to the longitudinal direction (the rotation axis) of the driving gear 135 and extend parallel to each other.”), 

one of the sun member and the ring member is configured to move with the spindle in the front-rear direction relative to another of the sun member and the ring member  ([0042], “the driving gear 135 is held between the bearings 134 and 143 from the front and the rear in the axial direction and supported such that it can rotate with respect to the spindle 117 and move together with the spindle 117 in the longitudinal direction.”), 

the planetary roller is at least partially disposed between the first tapered surface (146) and the second tapered surface (147) in a radial direction to the driving axis ([0039], “plurality of columnar rollers 137 disposed between the fixed hub 133 and the driving gear 135, and a roller holding member 139 for holding the rollers 137.”),

the spindle  (Fig. 1, body 103) has an initial position (see Claim Objection above) ([0019] “FIG. 2 is an enlarged view of an essential part of FIG. 1, in an initial state.”), and the spindle, the planetary roller, the sun member and the ring member are configured such that: 
 
when the spindle is in the initial position ([0019] “FIG. 2 is an enlarged view of an essential part of FIG. 1, in an initial state.”), the planetary roller is loosely disposed between the first tapered surface ([0045], the tapered surface 146) and the second tapered surface ([0045], the tapered surface 147) and the power-transmitting mechanism is in an interruption state ([0046], “power transmission interrupted state”), in which the power-transmitting mechanism cannot transmit power from the motor to the spindle via the sun member, the planetary roller and the ring member ([0046], “In this power transmission interrupted state, even if the driving motor 111 is driven and the driving gear 135 is rotationally driven, the torque of the driving gear 135 is not transmitted to the roller holding member 139, or specifically, the driving gear 135 idles.”), and 

when the planetary roller is held between the first tapered surface and the second tapered surface in response to rearward movement of the spindle from the initial position, the power- transmitting mechanism is shifted from the interruption state to a transmission state ([0020] FIG. 3 is an enlarged view of an essential part of FIG. 1, in a state of the beginning of a screw tightening operation (a power transmission state in which a spindle is pushed toward a body together with a driver bit and torque of a driving gear is transmitted to the spindle).”), in which the power-transmitting mechanism can transmit the power from the motor to the spindle via the sun member, the planetary roller and the ring member ([0039] As shown in FIG. 2, the power transmitting mechanism 131 for transmitting rotating output of the driving motor 111 to the spindle 117 mainly includes a planetary gear speed reducing mechanism of a planetary roller type. The power transmitting mechanism 131 is a feature that corresponds to the "planetary gear speed reducing mechanism" according to the present invention and its construction is shown in FIG. 2. The power transmitting mechanism 131 mainly includes a fixed hub 133, a driving gear 135, a plurality of columnar rollers 137 disposed between the fixed hub 133 and the driving gear 135, and a roller holding member 139 for holding the rollers 137.”).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731